Citation Nr: 0841634	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for left shoulder 
disability.  

4.  Entitlement to service connection for right hip 
disability.  

5.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had service from July 1965 to May 1966, and from 
June 1966 to November 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which addressed 
several issues.  A notice of disagreement was filed in 
November 2004, a statement of the case was issued in December 
2005, and a substantive appeal was received in February 2006.  
The veteran testified at a hearing before the Board in July 
2008.  

At the July 2008 Board hearing, the veteran expressed a 
desire to claim service connection for skin disability 
associated with herbicide exposure.  The Board refers this 
claim to the RO.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifested during 
active service or for many years thereafter.  

2.  Low back disability was not manifested during active 
service or for many years thereafter, nor is current low back 
disability otherwise related to such service.

3.  Left shoulder disability was not manifested during active 
service or for many years thereafter, nor is current left 
shoulder disability otherwise related to such service.

4.  Right hip disability was not manifested during active 
service or for many years thereafter, nor is current right 
hip disability otherwise related to such service.  

5.  The veteran has no higher than level II hearing acuity in 
both ears.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Left shoulder disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Right hip disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in August 2003.  In January 2008, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  In April 2008, the veteran was 
provided with notice required by Vazquez-Flores.  

Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and an increased 
rating, any questions as to the appropriate disability 
ratings for the service connection claims and effective dates 
to be assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to diabetes mellitus, type II, so it is not necessary 
to obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of diabetes 
mellitus, type II, in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability until more than 21 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

The evidence of record contains the veteran's partial service 
medical records, as well as post-service VA and private 
medical records.  The Board acknowledges that the veteran's 
complete service medical records are not on file.  Due to the 
missing service medical records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains reports of VA 
examinations performed in November 2003 and February 2008 
with respect to the bilateral hearing loss issue and a report 
of VA examination performed in March 2008 with respect to the 
low back, left shoulder, and right hip issues.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  



Diabetes Mellitus, type II

The veteran is claiming service connection for diabetes 
mellitus, type II, associated with exposure to herbicides.  
For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the Veterans Court issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), reversing a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with Haas and appealed to the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008).  VA's Office of General 
Counsel advised the Board that, because the Veterans Court 
concluded in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 
(2007), that all claims at VA subject to the original Haas 
stay will remain stayed until mandate issues in the Federal 
Circuit's decision in Haas, such claims should not be 
adjudicated until mandate issues at the Federal Circuit.  As 
will be explained below, however, since there is no evidence 
that the veteran ever served in Vietnam, this case is not 
implicated by the Haas stay.  Service records do not show 
that he was awarded the Vietnam Service Medal, nor did he 
have service on a vessel off the shore of Vietnam.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus, type II, including as due to herbicide 
exposure.  Initially, the Board notes that the veteran 
testified at the July 2008 Board hearing that he flew a 
number of missions over the Republic of Vietnam.  There is no 
other evidence that the veteran ever served in Vietnam.  The 
Board concludes that the veteran did not serve in the 
Republic of Vietnam at any time during active service.  Even 
though the veteran has been diagnosed with one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e), he 
is not presumed to have been exposed to herbicide agents 
because he was never in Vietnam and there is no record of any 
other herbicide exposure while in service.  38 U.S.C.A. 
§ 1116(f).  Thus, the presumptive service connection 
regulations regarding exposure to Agent Orange also are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

The Board now turns to whether service connection for 
diabetes mellitus, type II, is warranted on a direct basis.  
Several service Reports of Medical Examinations reflect that 
the veteran's endocrine system was clinically evaluated as 
normal.  There are no other service medical records related 
to diabetes mellitus, type II.  

A letter from Dr. A.J.S. dated in April 2001 reflects that 
Dr. A.J.S. treated the veteran for diabetes mellitus since 
1999.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus, type II, is etiologically related to 
service or any incident therein.  The veteran's endocrine 
system was clinically evaluated as normal several times in 
service.  The clinically normal endocrine system findings are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no diabetes 
mellitus, type II, was present at those times.  The Board 
views the examination reports as competent evidence that 
there was no diabetes mellitus, type II, at those times.  

While acknowledging the veteran's statements that his current 
diabetes mellitus, type II, is etiologically related to 
service, the veteran is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of diabetes mellitus, type II, such post-
service findings fail to establish any relationship between 
the current disability and service.  Diabetes mellitus, type 
II, was not manifested during service, or for many years 
thereafter.  Accordingly, service connection on a direct 
basis is not warranted.  See 38 C.F.R. § 3.303.  Furthermore, 
diabetes mellitus, type II, was first diagnosed in 1999 and 
is not shown to have become manifest to a degree of 10 
percent or more within one year of discharge from service.  
Thus, presumptive service connection is not warranted.  38 
U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Low Back Disability

Several service Reports of Medical Examinations reflect that 
the veteran's spine and other musculoskeletal were clinically 
evaluated as normal.  A service Report of Medical History 
dated in September 1969 reflects that the veteran checked the 
'no' box for recurrent back pain.  There are no other service 
medical records related to the low back.  

Private medical records from Dr. B.R.M. dated in October 2003 
reflect that the veteran complained of back pain.  

Private medical records from Dr.V.A.H. dated in July 2007 
reflect that the veteran underwent an MRI of the lumbar 
spine.  MRI findings revealed post-surgical changes from a 
previous right laminectomy at L5, large left paracentral 
epidural mass at L1-L2 which Dr. V.A.H. felt most likely 
represented a disk herniation with an extruded fragment in 
the caudal projection with nerve root impingement, and a 
large left paracentral epidural mass at L4-L5 with an 
extruded component in the caudal projection which was most 
likely a disk herniation with nerve root impingement.  

The veteran underwent a VA examination in March 2008.  He 
reported a back injury during a rough parachute landing in 
the 1960's.  He stated that his back has bothered him since 
discharge due to the rough parachute landing.  He claimed 
that he was involved "in a couple" of motor vehicle 
accidents in the 1970's/1980's.  He reported that on one 
occasion, he hit a power pole resulting in back pain, though 
he could not estimate the duration of back problems following 
the injury.  He stated that, in the 1980's, while flying a 
727, he "hit a lot of turbulence and I blew a disk in my 
back."  He reported that he underwent L5 laminectomy 
following the injury.  He stated that he injured his back 
last year while "cutting out a stump" and underwent an MRI 
of his spine which showed degenerative changes.  

Upon physical examination, the veteran was unable to toe or 
heel walk.  The spine had decreased lumbar lordosis.  There 
was mild tenderness with palpation over the lower lumbar 
region and then progressing distalling into the right gluteal 
musculature.  The examiner assessed degenerative disc disease 
of the lumbosacral spine, status post lumbar laminectomy.  
The examiner opined that it is less likely as not that the 
veteran's current back condition was caused by or related to 
his military service and/or the parachute accident that 
resulted in his ankle fracture during service.  The examiner 
reasoned that the service medical records were silent 
relative to the veteran's back.  Following discharge, the 
veteran was involved in a couple of motor vehicle accidents, 
both of which caused back pain/problems.  He also injured his 
back while piloting a 727 in rough turbulence and underwent a 
lumbar laminectomy after discharge from service.  Therefore, 
the examiner reasoned that these superseding and intervening 
injuries broke the chain of causation and there was no way 
one can attribute his current condition to his military 
service.  Additionally, it is also less likely than not that 
his current back condition has been permanently worsened 
beyond normally expected progression by his service-connected 
ankle residuals because the conditions are separate and 
distinct and there is no underlying cause/effect relationship 
between the conditions.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his low back 
disability is etiologically related to service or any 
incident therein.  The veteran's spine and other 
musculoskeletal were clinically evaluated as normal several 
times in service.  The clinically normal findings are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no low back 
disability was present at those times.  The Board views the 
examination reports as competent evidence that there was no 
low back disability at those times.  Also of significance is 
the fact that in September 1969, the veteran reported no low 
back complaints and checked the 'no' box for recurrent back 
pain.  This suggests that the veteran himself did not believe 
that he had any ongoing low back problems at that time.  

There is otherwise no evidence of low back complaints or 
clinical findings for a number of years after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the 
Board finds that the lack of any evidence of continuing low 
back disability for many years between the period of active 
duty and the evidence showing low back disability is itself 
evidence which tends to show that no low back disability was 
incurred as a result of service.  

While acknowledging the veteran's belief that his low back 
disability is due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for low back disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

Several service Reports of Medical Examination reflect that 
the veteran's upper extremities were clinically evaluated as 
normal.  In a September 1969 Report of Medical History, the 
veteran checked the 'no' box for painful or "trick" 
shoulder or elbow.  There are no other service medical 
records related to the left shoulder.  

VA outpatient treatment records dated in July 2002 reflect 
that the veteran complained of chronic shoulder pain.  

Private medical records from Dr. W.J.B. dated in August 2002 
reflect that the veteran was involved in an auto accident.  
The veteran underwent an x-ray on the left shoulder.  X-ray 
findings revealed a normal left shoulder.  

Private medical records from River Oaks Imaging and 
Diagnostic dated in August 2002 reflect that the veteran had 
left shoulder pain following involvement in a motor vehicle 
accident in July 2002.  The veteran underwent an MRI on the 
left shoulder.  MRI findings revealed significant 
degenerative arthropathy of the AC joint with evidence of 
joint effusion/synovitis.  There was considerable 
tendinopathy of the supraspinatus tendon to include 
undersurface tear with no evidence of a complete rotator cuff 
tear.  The examiner believed a tear of the anterior inferior 
glenoid labrum and the anterior fibers of the inferior 
glenohumeral ligament contributed to debris in the 
glenohumeral joint in the axillary pouch.  In addition, there 
was a high-grade partial tear of the middle glenohumeral 
ligament.  There was mild abnormal configuration of the 
posterior lateral aspect of the humeral head with small 
subchondral cyst formation.  

Private medical records from Dr. W.J.B. dated in October 2002 
reflect that the veteran underwent an operative arthroscopy 
of the left shoulder with an anterior and inferior thermal 
capsular shift and was diagnosed with post traumatic 
instability of the left shoulder.  In April 2003, the veteran 
underwent an MRI on the left shoulder joint.  MRI findings 
revealed a tear involving the anterior leading edge of the 
supraspinatus tendon which appeared full-thickness.  There 
was no significant tendon retraction.  The remaining rotator 
cuff tendons appeared intact.  There was advanced 
degenerative osteoarthritic change of the acromioclavicular 
joint, with inferior spurs.  There was some fluid in the 
subacromial-subdeltoid bursa.  In January 2004, the veteran 
underwent diagnostic arthroscopy of the left shoulder and 
mini-open supraspinatus rotator cuff repair.  Dr. W.J.B. 
diagnosed left rotator cuff tear.  

The veteran underwent a VA examination in March 2008.  He 
reported that he initially hurt his left shoulder during 
military service in 1968 while lifting weights.  He claimed 
that the shoulder continued to bother him the remainder of 
his military service.  He reported an injury to his left 
shoulder due to a motor vehicle accident in 2002.  He stated 
that he underwent two surgeries to repair his shoulder in 
2002 and again in 2003.  He reported chronic, daily left 
shoulder pain and stiffness rated 5/10.  

Upon physical examination, the veteran underwent an x-ray on 
the left shoulder.  X-ray findings revealed degenerative AC 
changes and evidence of a rotator cuff repair.  The examiner 
assessed degenerative joint disease of the left shoulder, 
status post rotator cuff repair.  The examiner opined that 
the left shoulder disability is less likely as not due to or 
related to any fact or circumstance associated with service.  
The examiner reasoned that there is nothing in the service 
medical records to substantiate this claim and the motor 
vehicle accident was a superseding and intervening injury 
which broke any chain of causation.  

While the Board acknowledges the veteran's contentions 
regarding left shoulder disability, there is no persuasive 
evidence to support a finding that he sustained a left 
shoulder injury during active service.  Service medical 
records are completely devoid of a shoulder injury.  
Moreover, the veteran's upper extremities were clinically 
evaluated as normal several times.  The clinically normal 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no left 
shoulder disability was present at those times.  The Board 
views the examination reports as competent evidence that 
there was no left shoulder disability at those times.  Also 
of significance is the fact that in September 1969, the 
veteran reported no left shoulder complaints and checked the 
'no' box for painful or "trick" shoulder or elbow.  This 
suggests that the veteran himself did not believe that he had 
any ongoing left shoulder problems at that time.  

There is otherwise no evidence of left shoulder complaints or 
clinical findings for a number of years after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the 
Board finds that the lack of any evidence of continuing left 
shoulder disability for many years between the period of 
active duty and the evidence showing left shoulder disability 
is itself evidence which tends to show that no left shoulder 
disability was incurred as a result of service.  

The Board has considered the veteran's own lay statements to 
the effect that his left shoulder disability is causally 
related to service.  However, the veteran's assertions in 
this regard are inconsistent with the totality of the 
evidence.  The preponderance of the evidence is against the 
veteran's claim.  It follows that there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).



Right Hip Disability

The Board notes that the original rating decision did not 
address a claim for service connection for right hip 
disability.  However, the December 2005 statement of the case 
ostensibly addressed the claim as part of the narrative 
decision on the claim for service connection for low back 
disability.  Because the veteran perfected the appeal on the 
issue of service connection for low back disability, and that 
decision ostensibly also included the claim for right hip 
disability, the RO determined that the claim for service 
connection for right hip disability had been effectively 
perfected on appeal.  Under the circumstances, the Board 
agrees.

Turning to the evidence, several service Reports of Medical 
Examinations reflect that the veteran's lower extremities 
were clinically evaluated as normal.  There are no other 
service medical records related to the right hip.  

The veteran underwent a VA examination in March 2008.  He 
reported right hip pain on an intermittent basis since 
discharge from service.  He stated that the right hip injury 
was due to the rough parachute landing during service.  

Upon physical examination, there was symmetry of the iliac 
crests and gluteal folds.  There was no tenderness with 
palpation of the right greater trochanter.  The veteran 
underwent an x-ray on the right hip.  X-ray findings revealed 
minimal acetabular spurring, which is a degenerative change.  
The examiner opined that it is less likely than not that the 
current hip condition is caused by or related to the 
veteran's military service and/or the parachute accident that 
resulted in the veteran's ankle fracture during service.  The 
examiner reasoned that the veteran's service medical records 
were silent relative to his hip and he was involved in 
numerous injuries following discharge from service.  The 
veteran's body mass index also indicates morbid obesity which 
increases the wear/tear/strain on all the joints of the body 
and sets the stage for degenerative joint disease.  
Therefore, the examiner opined that the etiology of the hip 
condition is likely multifactorial the result of his 
underlying obesity and cumulative trauma.  The numerous 
injuries following service superseded and broke up the chain 
of causation.  Additionally, the examiner opined that it is 
less likely than not that the veteran's current right hip 
condition has been permanently worsened beyond normally 
expected progression by his service-connected ankle residuals 
because the two conditions are separate and distinct and 
there is no underlying cause/affect relationship between the 
two conditions.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
right hip disability is etiologically related to service or 
any incident therein.  The veteran's lower extremities were 
clinically evaluated as normal several times in service.  The 
clinically normal findings are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no right hip disability was present at those 
times.  The Board views the examination reports as competent 
evidence that there was no right hip disability at those 
times.  

There is otherwise no evidence of right hip complaints or 
clinical findings for a number of years after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the 
Board finds that the lack of any evidence of continuing right 
hip disability for many years between the period of active 
duty and the evidence showing right hip disability is itself 
evidence which tends to show that no right hip disability was 
incurred as a result of service.  

While acknowledging the veteran's belief that his right hip 
disability is due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for right hip disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Bilateral Hearing Loss

Increased Rating Criteria & Analysis

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran has claimed entitlement to a compensable rating 
for bilateral hearing loss.  The Board notes that the RO 
granted service connection in January 2004 for bilateral 
hearing loss with an evaluation of zero percent effective 
August 5, 2003.  

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

The veteran underwent a VA examination in November 2003.  
Speech recognition testing showed a score of 94 percent for 
the right ear and 98 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
35
75
70
49
LEFT
10
30
60
65
41

The examiner diagnosed mild sensorineural hearing loss at 
2000 Hz and severe sensorineural hearing loss at 3000-4000 Hz 
bilaterally.  Based on the audiometric findings, to include 
the pure tone average thresholds and speech discrimination 
scores, this translated to level I hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this equates to noncompensable hearing loss. 

The veteran underwent another VA examination in February 
2008.  Speech recognition testing showed a score of 84 
percent for both ears.  Audiometric testing 



showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
50
75
70
53
LEFT
20
35
60
70
46

The examiner diagnosed high-frequency bilateral hearing loss.  
Based on the audiometric findings, to include the pure tone 
average thresholds and speech discrimination scores, this 
translated to level II hearing in both ears.  38 C.F.R. 
§ 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, 
this equates to noncompensable hearing loss.

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for diabetes mellitus, type II, is not 
warranted.

Service connection for low back disability is not warranted.

Service connection for left shoulder disability is not 
warranted.  

Service connection for right hip disability is not warranted.  

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


